                                          Case 5:19-cv-07071-SVK Document 69 Filed 02/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FACEBOOK, INC., et al.,                            Case No. 19-cv-07071-SVK
                                   8                   Plaintiffs,
                                                                                           ORDER DENYING WITHOUT
                                   9            v.                                         PREJUDICE MOTION TO SEAL
                                  10    ONLINENIC INC, et al.,                             Re: Dkt. Nos. 56, 58
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 5, 2021, Plaintiffs Facebook, Inc. and Instagram, LLC (“Plaintiffs”) filed an

                                  14   administrative motion to file under seal portions of Plaintiffs’ response to Defendants’ status

                                  15   report and supporting declaration of Perry J. Narancic. Dkt. 56. Plaintiffs seek to seal information

                                  16   on the grounds that the other party has designated the information as confidential under the

                                  17   protective order in this case. The designating party has failed to file a declaration demonstrating

                                  18   that the material is sealable, as required under Civil Local Rule 79-5(e). There is therefore no

                                  19   basis upon which to seal the material that is the subject of this motion. Accordingly, the sealing

                                  20   motion is therefore DENIED WITHOUT PREJUDICE. The designating party seeking to seal

                                  21   the information that is the subject of this motion must submit the declaration required under Civil

                                  22   Local Rule 79-5(e) no later than March 5, 2021. Failure to submit the required declaration may

                                  23   result in denial of the motion to seal.

                                  24          SO ORDERED.

                                  25   Dated: February 26, 2021

                                  26

                                  27
                                                                                                    SUSAN VAN KEULEN
                                  28                                                                United States Magistrate Judge
